Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed April 25, 2022 has been received, Claims 21-24, 27, 30-34, 37, 40, and 46-53 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


1.	Claim(s) 49-50 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dalton (US 6,161,315).
Regarding Claim 49, Dalton discloses a sole structure (11) for an article of footwear, the sole structure comprising: a toe portion (12) and a heel portion (16); an intermediate portion (44) connecting the toe portion to the heel portion; a first flexing portion (11 on the medial side of 44) disposed between the toe portion and the heel portion and including at least one slot (42) that extends from a medial edge of the sole structure toward the intermediate portion (as seen in Fig.1), the first flexing portion having a first degree of flexibility; and a second flexing portion (11 on the lateral side of 44) disposed between the toe portion and the heel portion and including at least one slot (42) that extends from a lateral edge of the sole structure toward the intermediate portion (as seen in Fig.1), the second flexing portion having a second degree of flexibility different from the first degree of flexibility (i.e. the medial arch portion of 11 has more flexibility than the lateral portion of 11, as it is contoured to have less sole material for the arch to bend); wherein the intermediate portion (44) has a third degree of flexibility different from the first degree of flexibility and the second degree of flexibility (Col.3, lines 47-49).

Regarding Claim 50, Dalton discloses a sole structure of Claim 49, wherein a central projection (26) is substantially centrally located between the medial edge of the sole structure and the lateral edge of the sole structure in the toe portion (as seen in Fig.1).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 21-24, 27, 30-34, 37, 40, 46-48 and 51-53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kataoka (US 5,533,282) in view of Dalton (US 6,161,315).
Regarding Claims 21, 51, and 52, Kataoka discloses a sole structure for an article of footwear, the sole structure comprising: a toe portion and a heel portion (as seen in Fig.2), an intermediate portion connecting the toe portion to the heel portion (See annotated Figure below); the intermediate portion extending from the medial edge of the sole structure to the lateral edge of the sole structure (See annotated Figure below); a first set of projections (12) disposed in the toe portion including a first projection (medial 12 on side of 3) disposed adjacent to the medial edge of the sole structure and a second projection (lateral 12 on side of 3) disposed adjacent to the lateral edge of the sole structure; a central projection (3) (i) disposed between a heel end of the sole structure and a forefoot end of the sole structure (as seen in Fig.2), (ii) being substantially centrally located between the medial edge of the sole structure and the lateral edge of the sole structure (as seen in Fig.2), and (iii) aligned with each of the first projection and the second projection along a lateral direction (as seen in Fig.2, 12 on the medial and lateral sides of 3 are aligned with 3 in a lateral direction), the central projection extending from a bottom surface of the sole structure and being larger than the first projection and the second projection (as seen in Fig.2). Kataoka does not disclose a first flexing portion disposed between the toe portion and the heel portion and including at least one slot that that extends from a medial edge of the sole structure toward the intermediate portion; a second flexing portion disposed between the toe portion and the heel portion and including at least one slot that extends from a lateral edge of the sole structure toward the intermediate portion; wherein the intermediate portion separates the first flexing portion from the second flexing portion; and a second set of projections disposed in the heel portion. However, Dalton teaches footwear having a sole (11) having a first flexing portion (11 on the medial side of 44) disposed between a toe portion (12) and a heel portion (16) and including a plurality of slots (42 on the medial side of 44) that that extend from a medial edge of the sole structure toward an intermediate portion (44)(as seen in Fig.1); a second flexing portion (11 on the lateral side of 44) disposed between the toe portion and the heel portion and including a plurality of slots (42 on the lateral side of 44) that extend from a lateral edge of the sole structure toward the intermediate portion (44)(as seen in Fig.1); wherein the intermediate portion separates the first flexing portion from the second flexing portion (as seen in Fig.1); and a second set of projections (40) disposed in the heel portion (16)(as seen in Fig.1).

    PNG
    media_image1.png
    655
    616
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the sole structure of Kataoka to include  first and second flexing portions having slots and a second set of projections disposed in the heel portion, as taught by Dalton, in order to provide the user with enhanced flexibility in the arch region for a comfortable stride and increased traction when the heel is in contact with a ground surface, to avoid unwanted sliding. When in combination Kataoka and Dalton teach wherein the intermediate portion (of Kataoka) separates the first flexing portion (of Dalton) from the second flexing portion (of Dalton).

Regarding Claim 22, Kataoka discloses a sole structure of Claim 21, wherein the central projection (3) is disposed closer to the forefoot end of the sole structure than the heel portion of the sole structure (as seen in Fig.2).
Regarding Claim 23, Kataoka discloses a sole structure of Claim 21, wherein the central projection (3) is disposed in a forefoot region of the sole structure (as seen in Fig.2), and wherein the central projection (3) includes one of a circular shape, a hexagonal shape, a square shape, a rectangular shape, an oval shape, or a polygonal shape (as seen in Fig.2).
Regarding Claim 24, Kataoka discloses a sole structure of Claim 21, wherein the central projection (3) includes a different coefficient of friction (i.e. elastic) than a portion of the sole structure (i.e. hard resin) at least partially surrounding the central projection (Col.3, lines 52-56), and wherein the central projection (3) includes a different material characteristic (i.e. elastic) than a portion of the sole structure (i.e. hard resin) at least partially surrounding the central projection (Col.3, lines 52-56).
Regarding Claim 27, Kataoka discloses a sole structure of Claim 21, wherein the first set of projections includes a third projection (12 between 3 and toe end) disposed between the central projection and the forefoot end and a fourth projection (12 between 3 and heel end) disposed between the central projection and the heel end, each of the third projection, the fourth projection, and the central projection aligned along a longitudinal direction (as seen in Fig.2, along line ‘C’), and wherein at least one of the projections of the first set of projections (12) includes a different shape than the central projection (3)(as seen in Fig.2).
Regarding Claim 30, Kataoka discloses an article of footwear incorporating the sole structure of Claim 21 (Abstract).
Regarding Claims 31 and 46, Kataoka discloses a sole structure for an article of footwear, the sole structure comprising: a toe portion and a heel portion (as seen in Fig.2); an intermediate portion connecting the toe portion to the heel portion (See annotated Figure above), the intermediate portion extending from a first end at a medial edge of the sole structure to a second end at a lateral edge of the sole structure (See annotated Figure above), wherein along a length of the intermediate portion, the intermediate portion comprises less than an entirety of a width of a ground-contacting surface (i.e. 100% of the width of the toe region) of the sole structure (See annotated Figure above); a central projection (3) disposed between a heel end of the sole structure and a forefoot end of the sole structure (as seen in Fig.2), extending from a bottom surface of the sole structure (as seen in Fig.2 & 3), and including a different material characteristic than a portion of the sole structure at least partially surrounding the central projection (Col.3, lines 52-56); a first set of projections (12) disposed in the toe portion including a first projection (medial 12 on side of 3) disposed between the central projection and the medial edge of the sole structure and a second projection (lateral 12 on side of 3) disposed between the central projection and the lateral edge of the sole structure (as seen in Fig.2), the central projection aligned with the first projection and the second projection along a lateral direction and being larger than each of the first projection and the second projection (as seen in Fig.2, 12 on the medial and lateral sides of 3 are aligned with 3 in a lateral direction). Kataoka does not disclose a first flexing portion disposed between the toe portion and the heel portion and including at least one slot that extends from one of a medial edge of the sole structure or a lateral edge of the sole structure and terminates at a location between the medial edge of the sole structure and the lateral edge of the sole structure, a second flexing portion disposed between the toe portion and the heel portion; wherein the first flexing portion is separated from the second flexing potion by an intermediate portion that connects the toe portion to the heel portion; and a second set of projections disposed in the heel portion. However, Dalton teaches footwear having a sole (11) having a first flexing portion (11 on the medial side of 44) disposed between a toe portion (12) and a heel portion (16) and including at least one slot (42 on the medial side of 44) that that extends from a medial edge of the sole structure terminates at a location between the medial edge of the sole structure and the lateral edge of the sole structure (as seen in Fig.1); a second flexing portion (11 on the lateral side of 44) disposed between the toe portion and the heel portion (as seen in Fig.1); wherein the first flexing portion is separated from the second flexing potion by an intermediate portion (44) that connects the toe portion to the heel portion (as seen in Fig.1); and a second set of projections (40) disposed in the heel portion (16)(as seen in Fig.1).
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the sole structure of Kataoka to include  first and second flexing portions having slots and a second set of projections disposed in the heel portion, as taught by Dalton, in order to provide the user with enhanced flexibility in the arch region for a comfortable stride and increased traction when the heel is in contact with a ground surface, to avoid unwanted sliding. When in combination Kataoka and Dalton teach wherein the intermediate portion (of Kataoka) separates the first flexing portion (of Dalton) from the second flexing portion (of Dalton).

Regarding Claim 32, Kataoka discloses a sole structure of Claim 31, wherein the central projection (3) is disposed closer to the forefoot end than the heel end (as seen in Fig.2).
Regarding Claim 33, Kataoka discloses a sole structure of Claim 31, wherein the central projection (3) is disposed in the toe portion of the sole structure (as seen in Fig.2), and wherein the central projection (3) includes one of a circular shape, a hexagonal shape, a square shape, a rectangular shape, an oval shape, and a polygonal shape (as seen in Fig.2).
Regarding Claim 34, Kataoka discloses a sole structure of Claim 31, wherein the central projection includes a different coefficient of friction (i.e. elastic) than the portion of the sole structure (i.e. hard resin) at least partially surrounding the central projection (Col.3, lines 52-56).
Regarding Claim 37, Kataoka discloses a sole structure of Claim 31, wherein the first set of projections includes a third projection (12 between 3 and toe end) disposed between the central projection and the forefoot end and a fourth projection (12 between 3 and heel end) disposed between the central projection and the heel end, each of the third projection, the fourth projection, and the central projection aligned along a longitudinal direction (as seen in Fig.2, along line ‘C’), and wherein at least one of the projections of the first set of projections (12) includes a different shape than the central projection (3)(as seen in Fig.2).
Regarding Claim 40, Kataoka discloses an article of footwear incorporating the sole structure of Claim 31 (Abstract).
Regarding Claim 47, Kataoka discloses a sole structure of Claim 21, wherein along a length of the intermediate portion (See annotated Figure above), the intermediate portion comprises less than an entirety of a width of a ground-contacting surface (i.e. 100% of the width of the toe region) of the sole structure (See annotated Figure above).

Regarding Claim 48, When in combination Kataoka and Dalton teach a sole structure of Claim 21, wherein the first flexing portion (Dalton: 11 on the medial side of 44) has a first degree of flexibility, the second flexing portion (Dalton: 11 on the lateral side of 44) has a second degree of flexibility different from the first degree of flexibility (Dalton: i.e. the medial arch portion of 11 has more flexibility than the lateral portion of 11, as it is contoured to have less sole material for the arch to bend), and the intermediate portion (of Kataoka) has a third degree of flexibility different (i.e. no slots) from the first degree of flexibility and the second degree of flexibility.

Regarding Claim 53, When in combination Kataoka and Dalton teach a sole structure of Claim 21, wherein the first flexing portion (of Dalton) and the second flexing portion (of Dalton) are the only portions of a ground-contacting surface comprising slots extending in a medial-lateral direction (when modified, Kataoka only has slots in the first and second flexing portions).

Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732